DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 is objected to because of the following minor informalities: the stress absorbing part is referenced in claim 5.  However, in preceding claims from which 5 depends (claims 1 and 2) there is no stress absorbing part.  If amended to depend from claim 3, then the claim will be the same as the invention of claim 4.  Appropriate correction is required. 
Claims 7 and 8 are objected to because of the following informalities: claim 7 starts “the pressure transmission mechanism is provided at a location positioned more inside the engine than the element providing part”.  Likewise, claim 8 starts “the pressure transmission mechanism is provided at a location positioned more inside the engine than the element providing part”.   However, the element providing part 3b is included as an element of the pressure transmission mechanism 3, per claim 4.  As best understood, a pressure transmission part 3a [of the pressure transmission mechanism] is provided at a position more inside the engine than the element providing part 3b when the pressure sensor is attached to the engine.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Borgers et al. (US20090320576 herein after “Borgers”).

Claim 1: Borgers discloses a pressure sensor (Fig. 7, 8) which detects a combustion pressure of an engine, the pressure sensor comprising: a contact part (body upper part 106 which is a threaded body part arranged fix the pressure measuring plug 100 into the combustion engine) which is in direct or indirect contact with a casing of the engine when the pressure sensor is attached to the engine; and 
	a pressure detection unit which detects the combustion pressure and outputs a signal corresponding to the combustion pressure, wherein the pressure detection unit includes a pressure detection element (the piezoresistive elements 206 mounted on the sensing structure 104a.) which detects the combustion pressure and outputs a signal, and 
	a circuit unit (printed wiring board (herein after PWB) 114a including sensor electronics which measure a resistance change of the piezoresistive elements [0056]) which converts the signal obtained from the pressure detection element into a signal corresponding to the combustion pressure, and 
	the pressure detection unit is provided at a location positioned more inside the engine than the contact part when the pressure sensor is attached to the engine (Fig. 7 shows the threaded portion of the body 106 which connects to the combustion engine.  The pressure detection unit including PWB 114a and piezoresistive sensors 206 of the sensing structure 104a are positioned farther inside the engine than the threaded portion (the contact part)).

Claim 2: Borgers discloses the pressure sensor according to claim 1, further comprising: a pressure transmission mechanism (rod 102, Fig. 7, [0036]-[0039] ) which transmits the combustion pressure to the pressure detection element, wherein at least a part of the pressure transmission mechanism is provided at a location positioned more inside the engine than the circuit unit when the pressure sensor is attached to the engine (Fig. 7 shows the rod 102 positioned at the end of the measuring plug 100 which, when installed, places the rod 102 farther into the combustion engine than the circuit unit (PWB 114a)).

Claim 3: Borgers discloses the pressure sensor according to claim 2, further comprising a stress absorbing part (elongated hollow body part 142 of the lower body part 110) which is between the contact part and the pressure detection unit and is configured to absorb a deformation stress generated by contacting the contact part with the casing of the engine. (see Fig. 9 [0061] As a result, the sensing structure 104a is less sensitive to any deformation of the body middle part 108 or body upper part [106], due to mounting forces when inserting the plug in an engine. By means of the elongated hollow body part 142, the sensing structure 104a is substantially mechanically decoupled from the deformations in sealing surface part 134, body middle part 108 and body upper part 106. It should be noted that the elongated hollow body part 142 could be a tube like part that is welded at one end to the sealing surface part 134 and at the opposite end welded to the sensing structure 104a.). 

Claim 6: Borgers discloses the pressure sensor of claim 1, further comprising: a thermally conductive material (the metal body middle part 108 and body lower part 110 are made from metal [0057] and [0067])  which is disposed between the circuit unit and the contact part (when tracing the connective path from the contact part 106 to the circuit 114a). 

Allowable Subject Matter
Claims 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art includes Borgers.  Borgers uses an elongated body part 142 as the stress absorbing member of the pressure transmission mechanism.  The elongated part 142 is positioned between the sensing structure 104a and the sealing surface part 134 wherein the elongated part is welded to the sensing structure and the sealing surface part 134. 
	While flexible members are known to be positioned between two rigid elements to absorb deformation by compression or bending, there is no reasonable teaching, suggestion, or motivation to dispose a high rigidity element between the elongated part 142 and the elements it is welded to. 
	Additionally, the embodiment of Fig. 1-6 positions the strain gauges 206 on a flat section 302 of the sensing structure 104.  Therefore, the gauges 206 are positioned on a neutral bending line and therefore the effects of mounting stresses or movement not due to pressure will be minimized. There would be no motivation to provide a high rigidity part to the pressure transmission mechanism of Figs. 1-6. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US20190323915 teaches a mounting with the threads at the farthest end of the body such that the device and sensing means are all positioned farther into the ending than the threads (contact part). 
1Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                           11/2/21


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861